Martin, J.
The plaintiffs seek; to make the defendants responsible for the amount of a bill of exchange and three promissory notes deposited with them for collection, on the allegation that due diligence was not exercised by the latter. The defendants pleaded the general issue, and averred that if the plaintiffs sustained any loss in regard to the above bill and notes, it resulted from the delays and irregularities of the mail, for which the defendants cannot be held responsible. The plaintiffs had judgment for the aggregate amount of the bill and notes, with legal interest from the day on which they ought to have been respectively protested, with costs. The defendants appealed. The case is before us on a point which does not appear to have received the consideration of the first judge. ■The plaintiffs sue in their own names, but allege that they deposited the bill and notes, as agents of J. L. & S. Joseph & Co., of New *223York, in the latter part of 1836, and returned them to their principals as soon as they received them back from the defendants; and. that their said principals answered, that they considered the plaintiffs as liable to them for the amount of the bill and notes, due diligence not having been exercised-by them; and that their said principals have since failed, and their assignees still hold and consider them (the plaintiffs) as liable. The plaintiffs not having paid the amount of the bill and notes, the defendants are, if due diligence was not used, still liable to the assignees of the Josephs. The agency of the plaintiffs probably terminated on their returning the bill and notes to the former, and certainly on the failure of the Josephs, or the assignment of their estate ; and payment to the plaintiffs would not exonerate the defendants from the claims of the assignees of the Josephs.
' Mazureau, for the plaintiffs.
Denis, for the appellants.
It is therefore ordered that the judgment be reversed, and that ours be for the defendants, with costs in both courts.